Citation Nr: 1129059	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-24 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for bilateral pes planus, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for a left foot condition, to include as secondary to bilateral pes planus, and if so, whether service connection is warranted.

3.  Entitlement to a compensable evaluation for service-connected migraine headaches.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from September 1972 to September 1993.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (the RO).  

In February 2011, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.  

After the February 2011 hearing, the Veteran submitted evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  

Clarification of an issue on appeal

Concerning the Veteran's bilateral pes planus claim, the Board notes that service connection was initially denied by the RO in a March 1994 rating decision.  The Veteran filed subsequent petitions to reopen this previously-denied claim; these petitions were denied by the RO in unappealed rating decisions dated in June 2001, October 2002 and January 2008.  The Veteran did not appeal these decisions; thus, they became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2010).  In May 2008, the Veteran filed another petition to reopen this previously-denied claim.  

Generally, the VA will not review the former disposition of a previously denied claim unless the Veteran presents new and material evidence.  38 C.F.R. § 3.156.  There is, however, an exception to this rule which provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c)(1).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).

In July 2009, the Veteran submitted service department records, namely, records in connection with an October 1984 Medical Board which pertained to the Veteran's bilateral pes planus.  Such records are clearly relevant to the current claim on appeal.  Review of these records reflects that they were made a part of the Veteran's personnel file.  Indeed, the Veteran personnel file had not been requested or associated with the Veteran's VA claims file at any time since the Veteran's separation from service.  As these records were not associated with the claims file at the time of the prior final denials in March 1994, June 2001, October 2002 and January 2008, the Board finds that 38 C.F.R. § 3.156(c) applies.  As such, new and material evidence is not needed to reopen the Veteran's claim and it is simply reviewed on a de novo basis.

In passing, concerning the Veteran's petition to reopen his previously-denied claim for service connection for a left foot condition, the Board observes that these service records do not specifically address the matter of the Veteran's left foot injury.  Accordingly, the provisions of 38 C.F.R. § 3.156(c) do not apply to that issue, and new and material evidence must be submitted to reopen that claim before it may be reviewed on a de novo basis.  

The issue of entitlement to service connection for a left foot condition, to include as secondary to bilateral pes planus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In unappealed rating decisions issued in March 1994, June 2001, October 2002 and January 2008, the RO denied the claim of entitlement to service connection for bilateral pes planus.  

2.  The evidence added to the record since the prior final denial of service connection for bilateral pes planus consists of relevant service department records.  

3.  The Veteran's September 1972 entrance examination report notes that the Veteran had mild bilateral pes planus.  

4.  The Veteran's preexisting bilateral pes planus was aggravated beyond the normal progression of the disease during the Veteran's service.  

5.  In a January 2008 rating decision, the RO denied the Veteran's petition to reopen his previously-denied claim of entitlement to service connection for arthritis of the left foot.  The Veteran was notified of his appellate rights, but did not appeal the decision.

6.  Since the final denial in January 2008, the Veteran has submitted new evidence, and when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the Veteran's claim.  

7.  At the February 2011 Board hearing, prior to promulgation of a decision by the Board on the issue of entitlement to a compensable evaluation for service-connected migraine headaches, the Veteran requested to withdraw his appeal concerning this issue.  


CONCLUSIONS OF LAW

1.  The March 1994, June 2001, October 2002 and January 2008 rating decisions are final; relevant service department records having been received, the criteria for reconsideration of the previously-denied claim of entitlement to service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

2.  The criteria for establishing entitlement to service connection for bilateral pes planus based upon aggravation are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.306 (2010).  

3.  The January 2008 rating decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

4.  New and material evidence has been submitted, and the claim of entitlement to service connection for a left foot condition is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

5.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to an increased rating for headaches.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting the Veteran's pes planus claim in full, reopening the Veteran's previously-denied left foot condition claim and dismissing his migraine headaches claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service Connection - in general

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In order to establish service connection on a direct basis, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements of direct or secondary service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  See 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, supra.

Presumption of Soundness

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).
VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (the Court) has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 [as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service].  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010).  Additionally, the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2010).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Bilateral Pes Planus

The Veteran is seeking entitlement to service connection for bilateral pes planus.  The Board initially observes that the Veteran has been diagnosed with bilateral pes planus, so the matter of the existence of the disability, is not in dispute.  See e.g., the January 1994 and October 1994 VA examination reports.  

The record indicates that "mild pes planus" was noted on the Veteran's September 1972 enlistment medical examination.  Since this condition was noted on the Veteran's enlistment examination report, the presumption of soundness does not apply.  38 U.S.C. § 1153.  The Board must next determine whether the Veteran's pre-existing bilateral pes planus increased in severity during his active military service, thereby triggering the presumption of aggravation.  See Maxson v. West, 12 Vet. App. 453 (1999) (the presumption of aggravation is generally triggered by evidence that a pre-existing disability has undergone an increase in severity in service); see also Sondel v. West, 13 Vet. App. 213 (1999).

As noted above, aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen and Hunt, both supra.  

As noted above, the Veteran's September 1972 entrance examination noted that the Veteran's bilateral pes planus was "mild" in severity.  The Veteran asserts that his bilateral pes planus became worse during his service.  Indeed, review of the Veteran's service treatment records reflect that he was assigned a numerical designation of 3 under the "L" category (lower extremities) on his physical profile or PULHES.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Also, the Veteran's service treatment records reflect that he was seen for treatment at the podiatry clinic several times during his service and was prescribed arch support inserts.  

Crucially, the Veteran's service treatment records reflect that the Veteran's bilateral pes planus increased in severity during his service.  As noted above, the Veteran's pes planus was noted to be "mild" in nature at his September 1972 entrance examination.  However, physical profile records dated in January 1974, March 1974 and November 1978 as well as the October 1984 Medical Board report reflect that the Veteran's bilateral pes planus was "severe" in nature.  Moreover, the Board observes that, while the January 1974 physical profile notes that the Veteran's pes planus was "temporary", the March 1974 physical profile classified the Veteran's pes planus as "permanent."  

Further, the Veteran has submitted two medical opinions from private physicians which assert that the Veteran's bilateral pes planus was aggravated beyond the normal progression of the disease during his service.  See May 2008 and July 2009 statements from L.G.G., M.D. and K.R.L., D.O., respectively.  The Board finds the July 2009 opinion from K.R.L., M.D. to be particularly probative, as it properly addresses the matter of aggravation.  

In light of the service treatment records which show worsening of the Veteran's pes planus during his service and the two opinions establishing aggravation of the Veteran's pre-existing bilateral pes planus, the Veteran's claim is granted, subject to the controlling laws and regulations, which govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010); see also Gilbert, supra.

Left Foot Condition

Initially, during the pendency of this appeal, the Veteran has asserted his left foot condition claim under the theory of direct service connection.  However, at the February 2011 hearing, the Veteran's representative noted that his left foot condition was related to his bilateral pes planus.  See the February 2011 Board hearing transcript at pages 17 - 18.  While RO has not contemplated this theory of entitlement, the Board observes that new etiological theories for service connection for claimed disorders, such as secondary service connection, do not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  

The laws and regulations pertaining to direct service connection have been enumerated above and will not be repeated.  

Secondary Service Connection

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service- connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the Veteran in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  See Shade v. Shinseki, 24 Vet. App 110 (2010), overruling Evans v. Brown, 9 Vet. App. 273 (1996).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  See Shade, supra.

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Discussion

As noted above, in the July 2008 rating decision, the RO denied the Veteran's petition to reopen his previously-denied claim of entitlement to service connection for a left foot condition, determining that new and material evidence had not been submitted.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

Specifically, the Veteran's claim was denied by the RO in January 2008 on the basis that the medical evidence submitted did not reflect that the Veteran's current left foot condition was related to his service.  The Veteran did not initiate an appeal and the underlying decision became final.  38 U.S.C.A. § 7104.

At the time of the final January 2008 RO denial, evidence of record included the Veteran's service treatment records, VA treatment outpatient treatment records, the report of the January 1994 and October 1994 VA examinations, private treatment records from R.M.L., M.D. dated from November 2005 to December 2005, an April 2000 statement from L.W., D.O. and statements from the Veteran.

Since the prior final denial of the Veteran's claim in January 2008, the Veteran has submitted May 2008 and July 2009 statements from L.G.G., M.D. and K.R.L., D.O., respectively, which contend that the Veteran's current left foot condition had its onset during his service.  See statements from L.G.G., M.D. and K.R.L., D.O. dated in May 2008 and July 2009, respectively.  

This evidence is new and material, as it was not before the RO at the time of the January 2008 rating decision, and since it pertains to incurrence, it raises a reasonable possibility of substantiating the claim.  The Board concludes that new and material evidence has been submitted; the claim of entitlement to service connection for a left foot condition is reopened.  See 38 C.F.R. § 3.156; see also Shade, supra.  

Migraine Headaches

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran withdrew his claim of entitlement to a compensable evaluation for service-connected migraine headaches at the February 2011 Board hearing.  See the February 2011 Board hearing transcript at pages 23 - 24.  As such, there remain no allegations of errors of fact or law for appellate consideration for this issue.  Accordingly, the Board does not have jurisdiction to review this claim, and it is, therefore, dismissed.  


ORDER

Upon reconsideration of the claim of service connection for bilateral pes planus, service connection for bilateral pes planus based upon aggravation is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for a left foot condition is reopened, and to this extent only, the appeal is granted.  

The issue of entitlement to a compensable evaluation for service-connected migraine headaches is dismissed.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  

As noted above, for a claim to be granted under the theory of direct service connection, the evidence of record must show (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson, supra.  

Further, in order to prevail under the theory of secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin, supra.  

The May 2008 private treatment record from L.L.G., M.D. reflects that the Veteran has been diagnosed with osteoarthritis of the left foot; however, this diagnosis is not confirmed by x-ray testing.  However, while arthritis of the left foot has not been demonstrated, an August 2008 VA x-ray report reflects a calcaneal spur, a mild hallux valgus deformity and a bunion of the left foot.  Accordingly, Hickson/Wallin element (1), evidence of a current disability, has been met.  

Concerning Hickson element (2), medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records reflect that he fractured his fifth left metatarsal in August 1986.  Moreover, subsequent service treatment records reflect the Veteran's complaints of and treatment for continued left foot pain in connection with this injury.  Hickson element (2) has been demonstrated.  

As noted above, the Board has granted the Veteran's claim of entitlement to service connection for bilateral pes planus.  As such, Wallin element (2) has been met.  

However, the Board finds that the Veteran's left foot condition claim must be remanded to procure adequate medical nexus opinions.  

In light of above, the Board that a remand is necessary in this case to afford the Veteran a VA examination and obtain adequate medical nexus opinions.  

Finally, the Veteran has asserted that he has received recent VA treatment for his left foot condition.  See the February 2011 Board hearing transcript at pages 17 - 18.  The Board notes that the most recent VA treatment records associated with the Veteran's VA claims file are dated in September 2009.  The Court has unequivocally held that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record."  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that).  As such, upon remand, updated VA treatment records should be obtained and associated with the Veteran's VA claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must obtain the Veteran's VA treatment records dated from September 2009 forward and associate such with the Veteran's VA claims file.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.  

2.  The RO/AMC must schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed left foot condition.  The claims file must be made available to and reviewed by the examiner.  

After a review of the Veteran's complete VA claims file, an interview and physical examination of the Veteran and the completion of any tests and/or studies deemed necessary, to specifically include x-ray testing, the VA examiner must address the following:

a.  Identify all current disorders of the left foot.  

b.  For each left foot disorder identified, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disorder is etiologically related to the Veteran's service, to specifically include his August 1986 left foot injury?  

c.  If any identified left foot disorder is NOT found to be related to the Veteran's service, is/are the disorder(s) more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), proximately due to or chronically worsened by the Veteran's service-connected bilateral pes planus?  

A detailed rationale should be provided for all opinions.  If it any requested opinion cannot be requested without invoking processes related to guesses or based upon mere speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures.

4.  The RO/AMC should then readjudicate the claim in light of all of the evidence of record on the merits.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations could result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


